Citation Nr: 1738622	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claim Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a skin disorder, to include acne. 

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for a right elbow disorder.

7.  Entitlement to service connection for a left elbow disorder. 

8.  Entitlement to service connection for a memory disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to November 2005.  He also had additional service in the Illinois Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the VA Restricted Access Claim Center (RACC) in St. Paul, Minnesota. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran additional time to submit medical records.  Thereafter, the Veteran submitted additional private medical records.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, in a January 2014 rating decision, the RO granted service connection for an unspecified traumatic disorder.  The RO specifically informed the Veteran that the disorder was considered part and parcel of his claim for service connection for PTSD and that the decision was considered a full grant of the issue on appeal.  In addition, in an April 2016 rating decision, the RO granted service connection for tinnitus.  The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional private medical records have been associated with the claims file since the April 2016 supplemental statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The issues of entitlement to service connection for bilateral hearing loss, a back disorder, a right knee disorder, a left knee disorder, and a memory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a right elbow disorder, a left elbow disorder, and a skin disorder, to include acne.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for a right elbow disorder, a left elbow disorder, and a skin disorder, to include acne.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the July 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right elbow disorder, a left elbow disorder, and a skin disorder, to include acne.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for a right elbow disorder is dismissed.  

The appeal as to the issue of entitlement to service connection for a left elbow disorder is dismissed.  

The appeal as to the issue of entitlement to service connection for a skin disorder, to include acne, is dismissed.  


REMAND

Regarding the claim for service connection for a back disorder, the Veteran has not been afforded a VA examination.  The Veteran has contended that he has a back disorder as a result of carrying heavy equipment during his active duty service.  See, e.g., December 2010 claim.  In support of his claim, the Veteran submitted a January 2011 statement from his former squadron leader, E.R. (initials used to protect privacy), attesting to the fact that he complained of back and knee pain during service.  The Veteran's service treatment records include an August 2004 pre-deployment health assessment that noted the Veteran reported back pain.  
The Veteran also submitted private treatment records showing that he receives ongoing chiropractic treatment for back pain.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any current back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for service connection for right and left knee disorders, the Veteran has not been afforded a VA examination.  The Veteran has contended that he has bilateral knee disorders that are a result of his duties as a truck driver during his active duty service.  See, e.g., December 2010 claim.  During the July 2016 Board hearing, the Veteran testified that his symptoms of knee pain first had their onset during his active duty service.  As noted above, in a January 2011 statement, E.R., stated that the Veteran complained of knee pain during service.  In addition, a February 2006 VA medical record noted that the Veteran complained of painful knees.  Moreover, the Veteran testified that he received private treatment for his knee disorders and that his private physician informed him that it was possible that his conditions were due to his service.  See July 2016 Board hearing transcript, at 19.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any current knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for service connection for memory loss, the Veteran has contended that he has memory loss as a result of vaccinations during his active duty service.  See, e.g., July 2016 Board hearing transcript, at 21.  During the July 2016 Board hearing, the Veteran testified regarding medical research that reportedly indicated that vaccinations can cause memory issues.  See July 2016 Board hearing transcript, at 22.  As discussed below, the service treatment records currently associated with the claims file appear incomplete.  However, in an October 2005 post-deployment health assessment, the Veteran reported that he received the smallpox and anthrax vaccinations.  In addition, a July 2012 VA Operation Enduring Freedom/Operation Iraqi Freedom (OEF/OIF) examination noted memory loss when reviewing the Veteran's psychiatric system.  Therefore, a remand is necessary to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in January 2012.  However, audiometric testing did not show bilateral hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385.  During the July 2016 Board hearing, the Veteran testified that his hearing loss had worsened in severity.  See July 2016 Board hearing transcript, at 8-9.  Therefore, the Board finds that an additional VA examination is necessary to determine the nature and etiology of any hearing loss that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, as noted above, the record was held open for 60 days to afford the Veteran the opportunity to submit private treatment records.  The Veteran subsequently submitted treatment records from his private chiropractor dated from April 2016 to May 2016.  However, during the July 2016 Board hearing, the Veteran reported that he received treatment from a private chiropractor in 2011 and 2012, as well as treatment from Dr. R.S.  See July 2016 Board hearing transcript, at 12, 19.  Therefore, on remand, the AOJ should attempt to obtain any other outstanding private treatment records.  

The Board also notes that the most recent VA treatment records currently associated with the claims file are dated in August 2012.  Therefore, the AOJ should obtain any outstanding VA medical records.  

In addition, during the July 2016 Board hearing the Veteran testified that he received treatment for hearing loss at the VA Belleville Clinic in 2005.  See July 2016 Board hearing transcript, at 6.  A primary care record from that facility noted that the Veteran was seen for his first appointment in February 2006.  However, on remand, the AOJ should attempt to obtain any outstanding VA audiology records dated in 2005.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Board also notes that the Veteran's service treatment records appear incomplete.  In particular, the service treatment records currently associated with the claims file do not appear to contain vaccination records from the Veteran's period of active duty service from August 2004 to November 2005.  The record reflects that the AOJ requested the Veteran's service treatment records and service personnel records from the 1344th Transportation Company and received a negative response in February 2012.  However, the Veteran's service personnel records also reflect that he was assigned to the 1644th Transportation Company during his period of active duty service.  On remand, the AOJ should ensure that all proper development has been accomplished to obtain any outstanding service treatment and service personnel records.  

Lastly, the Board notes that additional private medical records have been associated with the claims file since the April 2016 supplemental statement of the case.  The Veteran has not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, a back disorder, right and left knee disorders, and a memory disorder that are not already of record.  A specific request should be made for authorization to obtain records from Dr. R.S. and the private chiropractor identified during the July 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any audiology records from the St. Louis, Missouri, VA Health Care System dated in 2005, and any other records dated from August 2012 to the present.  

2.  The AOJ ensure that the Veteran's complete service treatment records and service personnel records have been associated with the claims file.  

It is noted that the claims file contains copies of some service treatment records and service personnel records; however, it is unclear if these records constitute the entire records.  The Board notes that the Veteran's service personnel records show that he was assigned to the 1644th Transportation Company during his period active duty service.  

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any back disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active service, to include as a result of carrying heavy equipment in service.  

In rendering this opinion, the examiner should consider the January 2011 lay statement from the Veteran's squadron leader attesting to the fact that he complained of back pain in service, as well as a pre-deployment health assessment noting that the Veteran reported back pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any current right or left knee disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active service, to include as a result of his duties as a truck driver in service.

In rendering this opinion, the examiner should consider the January 2011 lay statement from the Veteran's squadron leader attesting to the fact that he complained of knee pain in service, as well as a subsequent February 2006 VA medical record noting his complaints of painful knees shortly after his period of active duty.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

If the Veteran is found to have current hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's active service, including noise exposure therein.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of memory loss disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any current memory disorders.  In so doing, the examiner should determine whether the Veteran has a memory disorder that is separate and distinct from his service-connected disabilities rather than a symptom attributable to them.  The examiner should note that the Veteran is currently service-connected for an unspecified traumatic disorder.

For any diagnosis of a memory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active service, including any vaccinations therein.  

In rendering this opinion, the examiner should consider an October 2005 post-deployment health assessment in which the Veteran reported that he received the smallpox and anthrax vaccinations. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


